DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/21/2020 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 07/09/2020 is attached to the instant Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Admon (US Pub. 2021/0209708) in view of Albero et al. (US Pub. 2021/0029164) (hereinafter “Albero”).

As per claim 1, Admon teaches a method comprising: accessing a training set of information representative of incidents of malicious behavior ([Admon, para. 0048; para. 0135] a training set of information for classifying policy owners as malicious is obtained, by identifying a sequence of policies representing problematic behavior [incidents of malicious behavior] of a malicious entity) in a document execution environment and, ([para. 0057; para. 0068] the policies are used in contract formation and executable forms automated environment) for each of one or more of the incidents, one or more remedial actions taken in response to the malicious behavior ([para. 0020] in response to determining that the entity is malicious based on the problematic behavior, a remedial action is taken to prevent malicious activity) and a resulting measure of mitigation; ([para. 0049] measures of mitigation including sending an alert/notification and blocking the malicious entity is taught)
training a machine learned model based on the accessed training set of information, the machine learned model configured to detect malicious behavior based on activity within the document execution environment ([Admon, para. 0048; 0135] machine learning is implemented using the training set of information to estimate whether an entity is malicious based on policies implemented by the entity in the environment) [and to identify remedial actions that can mitigate the malicious behavior; ](a machine learned model configured to identify remedial actions that can mitigate malicious behavior is taught by Albero below) 
receiving a document for execution within the document execution environment; ([Admon, para. 0088; para. 0125] a legal document where content is to be agreed upon [a document for execution] is received)
detecting activity within the document execution environment associated with the received document; ([Admon, para. 0128; para. 0130] a first party applies its own conditions and modifications/edits [activity] to the document in the environment.  [Para. 0133-0135] problematic behaviors of the first party based on such activity may be detected)
applying the trained machine learned model to the detected activity to determine if the detected activity is representative of malicious behavior and, to determine if the detected activity is representative ([Admon, para. 0135] machine learning is employed to classify problematic usage patterns of policies to determine if such activities are associated with malicious activities.  [Para. 0049] If the activities are representative of malicious behavior, remedial actions are implemented to prevent such malicious activities) to identify remedial actions that can mitigate the malicious behavior; and (a machine learned model configured to identify remedial actions that can mitigate malicious behavior is taught by Albero below)
providing, to a device of a user, a recommendation to perform the identified remedial actions. ([Admon, para. 0135; para. 0049] automatic suggestions for modifications, which may be reversed or selected by the user, such as remedial actions, are presented to the user) 
Admon does not teach a machine learned model configured to identify remedial actions that can mitigate malicious behavior. 
However, Albero teaches a machine learned model configured to identify remedial actions that can mitigate malicious behavior.  ([Albero, para. 0074] a threat alert computing platform may analyze threat intelligence information to identify defense strategies that facilitate effective responses to mitigate a threat.  [Para. 0076] effective responses are determined by applying machine learning models)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Admon with the teachings of Albero to include a machine learned model configured to identify remedial actions that can mitigate malicious behavior.  One of ordinary skill in the art would have been motivated to make this modification because such a technique allows for effective, efficient scalable, fast, reliable, and convenient technical solutions with improving user responses to cyber security threats, as machine learning techniques allows identification of strategic decisions to respond to such a threat. (Albero, para. 0003; para. 0076)

As per claim 4, Admon in view of Albero teaches claim 1.  
Admon also teaches wherein detecting activity associated with the received document comprises: identifying a type of the document; ([Admon, para. 0090] policies associated with problematic behaviors may be associated with a type of document that is identified/extracted with a policies implemented from a contracts database)
accessing a second document of the same type; and ([Admon, para. 0090] a corresponding document may be obtained from the contract database in response to the request)
comparing the document and the second document for variability.  ([Admon, para. 0093] the documents may be compared to determine a normalized representation of the one or more conditions [variability])

As per claim 5, Admon in view of Albero teaches claim 1.  
Admon also teaches wherein detecting activity associated with the received document comprises identifying changes made to content of the document. ([Admon, para. 0036] a party applying its conditions and policy on a document [detecting an activity] results in an indication [identification] of allowed conditions and ranges of conditions [changes made to the content] on the document.  [Para. 0135] problematic and malicious modifications to the document are detected)

As per claim 7, Admon in view of Albero teaches claim 1.   
Admon also teaches wherein detecting activity associated with the received document comprises detecting a deletion of the document or content within the document from the document execution environment. ([Admon, para. 0036] applying a policy results in an indication of one or more conditions to be excluded [deleting the condition].  [Para. 0075] the policy implementer determines whether an element that is required is missing [deleted] in the document.  [Para. 0135] problematic and malicious modifications [changes to the content] of the document are detected)

As per claim 8, Admon in view of Albero teaches claim 1.   
Admon also teaches wherein the recommendation identifies the document for execution ([Admon, para. 0057] the method used by the environment obtains/identifies a document for execution according to a policy) and a type of the detected activity determined to be malicious. ([Para. 0054; para. 0135] the method used by the environment identifies malicious activity associated with a series of policies)

As per claim 10, Admon in view of Albero teaches claim 1.   
Admon does not teach wherein at least one type of detected activity representative of malicious behavior is defined by the user.
However, Albero teaches wherein at least one type of detected activity representative of malicious behavior is defined by the user. ([Albero, para. 0075; para. 0049; para. 0032] types of anticipated [detected] cyber threat activity [activity representative of malicious behavior] is based on cyber threat intelligence including human intelligence and technical intelligence from the enterprise database linked to and/or used by a specific enterprise user [behavior defined by the user])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Admon with the teachings of Albero to include wherein at least one type of detected activity representative of malicious behavior is defined by the user.  One of ordinary skill in the art would have been motivated to make this modification because such an activity allows the enterprise organization to design customized training programs. (Albero, para. 0076)


Admon also teaches wherein the at least one type of detected activity representative of malicious behavior defined by the user comprises a defined threshold amount of the at least one type of detected activity.  ([Admon, para. 0047] a plurality of policies of an entity is accumulated over time which makes up a consistency rate of non-malicious behavior of a user.  If the consistency rate is below a threshold, the party is determined to be malicious and a remedial action is performed. [Para. 0051] the threshold amount is a limit that is input defined by the user)

As per claim 12, Admon in view of Albero teaches claim 1.     
Admon also teaches an interface on which the recommendation is displayed, the interface comprising: ([Admon, para. 0061] a graphical user interface upon which outcomes of applying outputs [rules, preferences, limits or the like– see para. 0051] is displayed)
for each of the identified remedial actions, an interface element that, when selected by the user, causes the remedial action to be performed. ([Admon, para. 0136; para. 0047] a user is able to reverse such modification, select a different suggestion, view scores of different suggestions, or the like, such as a remedial action with a score value)

As per claim 13, Admon teaches a non-transitory computer readable storage medium comprising computer executable code that when executed by one or more processors causes the one or more processors to perform operations. ([Admon, para. 0024] a non-transitory computer-readable storage medium retaining program instructions, which program instructions when read by a processor cause the processor to perform a series of steps is disclosed)


As per claim 15, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 18, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 10.

As per claim 19, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 11.

As per claim 20, Admon teaches a computer system comprising: one or more processors; and ([Admon, para. 0025] a system comprising one or more processors is disclosed)
a non-transitory computer readable storage medium comprising computer executable code that when executed by one or more processors causes the one or more processors to perform operations. ([Admon, para. 0024] a non-transitory computer-readable storage medium retaining program instructions, which program instructions when read by a processor cause the processor to perform a series of steps is disclosed)
The operations performed by the computer system has language that is identical or substantially similar to the steps performed by the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

Claims 2-3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Admon in view of Albero as applied to claim 1 above and further in view of Bartley et al. (US Pub. 2016/0179776) (hereinafter “Bartley”).

As per claim 2, Admon in view of Albero teaches claim 1.  
Admon in view of Albero does not teach wherein detecting activity associated with the received document comprises: identifying a party that created the document for execution; detecting an access to the document by a second party; detecting an execution of the document by the second party; and determining a time of the execution.
However, Bartley teaches wherein detecting activity associated with the received document comprises: identifying a party that created the document for execution; ([Bartley, para. 0153] the website engine manages [detects] all transaction activity in concert with the document management engine [associated with the received document].  [Para. 0215] a party to a transaction includes a designated “document preparer” party that creates a document for execution.  [Para. 0291-292] parties to a transaction are identified by, for example URLs, IP address information, names, login information or other methods if identification)
detecting an access to the document by a second party; ([Bartley, para. 0292] parties accessing the transaction requirement, including a second user, is detected and stored)
detecting an execution of the document by the second party; and ([Bartley, para. 0315] the website engine by the RSEE determines and records when the signatory has applied their signature to the document)
determining a time of the execution. ([Bartley, para. 0447] the date time and identity of all parties to the transaction can be determined, recorded and stored together with the executed document)
such a technique can allow for a validation security technique which can prevent a party that attempts to make unauthorized access to a transaction environment from accessing the environment. (Bartley, para. 0305)

As per claim 3, Admon in view of Albero and further in view of Bartley teaches claim 2. 
Admon in view of Albero does not teach wherein the detected activity associated with the received document further comprises:  determining a geographic location associated with the detected access of the document by the second party; or determining a geographic location associated with the detected execution of the document by the second party.
However, Bartley teaches wherein the detected activity associated with the received document further comprises: determining a geographic location associated with the detected access of the document by the second party; or ([Bartley, para. 0153] the website engine manages [detects] all transaction activity in concert with the document management engine [associated with the received document].  [Para. 0333] The system requires input by a user that includes input of information such as a physical address city, state, zip code, country, location coordinates: location from which they are accessing the system) 
determining a geographic location associated with the detected execution of the document by the second party. ([Bartley, para. 0447] the location of all parties to the signing transaction is determined and stored by the system)


As per claim 14, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Admon in view of Albero and as applied to claim 1 above and further in view of Gonser et al. (US Pub. 2013/0254111) (hereinafter “Gonser”).

As per claim 6, Admon in view of Albero teaches claim 1.  
Admon in view of Albero does not teach wherein the detected activity associated with the received document comprises: identifying a payment associated with an execution of the document; and identifying an amount of the payment.
However, Gonser teaches wherein the detected activity associated with the received document comprises: identifying a payment associated with an execution of the document; and ([Gonser, para. 0010] the electronic signature system, upon detecting the signing/payment process, securely stores [identifies] information related to the signing process including the payment data associated with the signer’s document)
identifying an amount of the payment. ([Gonser, para. 0011] the system identifies one or more payment fiends that lists a payment amount determined at the time which the signer signs the document and authorizes the corresponding payment)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Admon with the teachings of Gonser to include wherein the detected activity such a technique merges payment processing with execution of documents in a secure online environment which delivers a dramatic improvement in security, control and added convenience for the customer. (Gonser, para. 0012)

As per claim 16, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Admon in view of Albero and as applied to claim 1 above and further in view of Barlety and further in view of Jadav et al. (US Pub. 2020/0322351) (hereinafter “Jadav”).

As per claim 9, Admon in view of Albero teaches claim 1.  
Admon also teaches wherein the identified remedial actions comprise at least one of: limiting access to the document within the document execution environment. ([Admon, para. 0049] a remedial action that may be taken includes blocking the first entity from having access to the software or program that allows participation in automated document negotiations. [Examiner interprets the phrase “at least one of” to mean that only one limitation needs to be present, however, all three limitations are mapped for the purpose of compact prosecution]
Admon in view of Albero does not teach wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  
However, Barley teaches wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  ([Barley, para. 0094] signatures from a plurality of signatories [additional signatories] may be determined to be required for a fully executed and complete version of the document.  [Para. 0106] Maintenance within an execution environment [a remedial action] can include requiring additional signatures to be performed by one or more signatories)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Admon with the teachings of Barley to include wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  One of ordinary skill in the art would have been motivated to make this modification because decisions may be made to terminate an established transaction or transaction environment when one party is negotiation in “bad-faith”, but additional signatory capacity and responsibility enables designation of additional parties that may be responsible for the execution of documents. (Bartley, para. 0217, para. 0410)
Admon in view of Albero and further in view of Barley does not teach wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  
However, Jadav teaches in response to detecting a deletion of the document for execution, restoring the document within the document execution environment; ([Jadav, para. 0141; para. 0155] in response to determining a threat of removing [detecting a deletion] a base document and or attachments, the verifying party can receive/revert to the most recent version from the authoritative source and verify the signatures)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Admon with the teachings of Jadav to include in response to detecting a deletion of the document for execution, restoring the document within the document execution environment.  One of ordinary skill in the art would have been motivated to make this modification because such a remediation measure resolves the threat of removal of base document or attachments while still allowing the structural integrity of the document or attachments. (Jadav, para. 0153)

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staniford et al. (US Patent No. 8,997,219) discloses systems and methods for detecting malicious PDF network content which uses machine learning to determine suspicious documents provided to an environment.  Nayshtut et al. (US Pub. 2015/0222667) discloses a protection system that allows evaluation of rules for mitigating malicious attacks using machine learning in an environment where documents are executed.  De Sousa Webber (US Pub. 2019/0332619) discloses methods and systems for discovering a level of similarity between documents using machine learning that could indicate malicious signatures contained within the document.  Kramme et al. (US Patent No. 10,949,852) discloses methods of facilitating detection and mitigation of fraudulent behaviors in a document execution environment utilizing machine learning.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493